Exhibit 10.24

AMENDMENT NO. 2 TO

EMPLOYMENT AGREEMENT

This Amendment No. 2 (this “Amendment”), dated as of January 24, 2014, to the
Employment Agreement (“Agreement”), dated as of January 1, 2004, as amended,
between William Lehmann (“Employee”) and ADVANCED BIOTHERAPEUTICS, INC.
(“Employer”).

WHEREAS, Employee is employed by Advanced Biotherapeutics, Inc., an indirect
wholly-owned subsidiary of Athersys, Inc. (“Athersys”); and

WHEREAS, Employer and Employee wish to amend the Agreement in accordance with
action of the Board of Directors of Athersys.

NOW, THEREFORE, the parties hereto, intending to be legally bound, agree as
follows:

1. Effective as of the date of this Amendment, Section 4(c)(i) of Agreement is
hereby amended and restated in its entirety as follows:

 

  “(i) ABT will continue to pay to Employee his full Base Salary for a period of
twelve months from the Date of Termination at the rate in effect at the time
Notice of Termination is given and all other unpaid amounts, if any, to which
Employee is entitled as of the Date of Termination, including any bonus owed
pursuant to Section 2(c); provided, however, if during such twelve month period,
Employee violates any provision of the Agreement for Disclosure of Confidential
Information between Employee and Athersys, then ABT will not be required to make
any further payments to Employee; and”

2. This Amendment and the Agreement shall bind and inure to the benefit of and
be enforceable by Employee, Employer and their respective heirs, executors,
personal representatives, successors and assigns, except that neither party may
assign any rights or delegate any obligations hereunder without the prior
written consent of the other party.

3. This Amendment may be executed in two or more counterparts, each of which
constitutes an original, and all of which taken together shall constitute one
and the same Amendment. It is understood that all parties need not sign the same
counterpart. In the event that any signature is delivered by facsimile
transmission or by email delivery of a “.pdf” format data file, such signature
shall create a valid and binding obligation of the party executing (or on whose
behalf such signature is executed) with the same force and effect as if such
facsimile or “.pdf” signature page were an original thereof.

4. The validity, interpretation, construction and performance of this Amendment
will be governed by the laws of the State of Ohio without regard to its
conflicts of law principles.



--------------------------------------------------------------------------------

5. Capitalized terms used but not otherwise defined herein have the meanings set
forth in the Agreement.

[signatures on following page]

 

-2-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties has executed this Amendment as of the
day and year first written above.

 

WILLIAM LEHMANN     ADVANCED BIOTHERAPEUTICS, INC.     By:  

/s/ Gil Van Bokkelen

/s/ William Lehmann

    Name:   Gil Van Bokkelen     Title:   Chief Executive Officer

January 24, 2014

   

January 24, 2014

Date     Date

 

-3-